Citation Nr: 0002560	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-10 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for mood disorder, 
currently evaluated as 70 percent disabling.

2.  Validity of loan guaranty indebtedness in the original 
amount of $12,429.86.  

3.  Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original amount of $12,429.86.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1982 to 
November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  A September 1997 RO decision denied an evaluation 
greater than 30 percent for the veteran's service-connected 
psychiatric disability.  A September 1998 decision by a 
hearing officer granted a 70 percent evaluation for the 
veteran's service-connected psychiatric disability, effective 
May 15, 1997, the date the veteran reopened his claim.  


FINDINGS OF FACT

1.  The claims of entitlement to an increased rating for mood 
disorder and validity of the loan guaranty indebtedness in 
the original amount of $12,429.86 are plausible and all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal with respect to these issues has been 
obtained.  

2.  The veteran's service-connected mood disorder is 
manifested by depression and paranoia of such a degree as to 
result in total occupational and social impairment.

3.  In July 1985 the veteran purchased a house in Duval 
County, Florida, using a VA guaranteed mortgage loan in the 
amount of $68,200.  

4.  In September 1991 the veteran entered into a wrap-around 
mortgage agreement with purchasers securing the purchasers' 
debt of $75,300 on the veteran's house in Duval County, 
Florida, with the veteran remaining obligated to pay the 
original VA guaranteed mortgage loan in the amount of 
$68,200.  

5.  The first uncured default on the veteran's VA guaranteed 
mortgage loan occurred on March 1, 1994.  

6.  In August 1994 it was determined that it was not in the 
best interest of VA to accept a voluntary conveyance (deed in 
lieu of foreclosure).  

7.  On January 30, 1996, the property sold for an amount less 
than the outstanding principle, interest and foreclosure 
cost, and the resulting deficiency, after adjustments, of 
$12,429.86 was charged to the veteran.


CONCLUSIONS OF LAW

1.  The claims for an increased rating for mood disorder and 
validity of the loan guaranty indebtedness in the original 
amount of $12,429.86, are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a 100 percent evaluation for mood 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9435 (1999).

3.  The charged loan guaranty indebtedness was validly 
established and has been correctly calculated in the amount 
of $12,429.86.  38 U.S.C.A. § 3732 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 1.911, 36.4321 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple examinations and a hearing, and treatment records 
have been obtained.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

38 C.F.R. Part 4, Diagnostic Code 9435, provides that 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  Total occupational and social impairment due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent evaluation.  

The report of a June 1997 VA psychiatric examination reflects 
that the veteran reported being depressed.  He was receiving 
VA outpatient care and taking medication.  He reported 
difficulty sleeping and becoming paranoid.  He indicated that 
he was working with insurance, but not steadily and not 
earning enough income.  The diagnoses included bipolar 
disorder, improved with medication.  The global assessment of 
functioning (GAF) was indicated to be 50/55.  

The report of a June 1998 VA psychiatric examination reflects 
that the veteran continued to take medication for his 
service-connected psychiatric disorder.  The examiner also 
noted that the veteran had been disqualified from his flight 
status, noting that he was a former aviator in service, 
because of his service-connected psychiatric condition and 
medication.  The veteran noted that some of his medication 
made him sleepy and he reported falling asleep while driving.  
He yawned frequently during the interview.  The diagnoses 
included mixed-type mood disorder and the veteran's GAF was 
estimated at 45.  The examiner commented that the veteran's 
employment problems were felt to be the direct result of his 
psychiatric condition and the medication that he was taking 
for that condition.  

A November 1998 letter from the veteran's employer reflects 
that he had resigned/been terminated due to low production in 
July 1998.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed., (DSM-IV), reflects that a GAF score of 51 to 60 
reflects moderate symptoms or moderate difficulty in social, 
occupational, or school functioning such as conflicts with 
peers or co-workers.  A GAF score of 41 to 50 reflects 
serious symptoms or any serious impairment in social, 
occupational, or school functioning, such as no friends or 
unable to keep a job.  With consideration of the GAF scores 
assigned as well as the record consistently reflecting the 
veteran's depression and the effects that his medication has 
on his ability to perform, as well as his almost nonexistent 
social contacts and loss of employment, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the veteran's service-connected mood disorder results in 
total occupational and social impairment.  In resolving all 
doubt in the veteran's behalf, a 100 percent schedular 
evaluation for mood disorder is warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435.  

II.  Loan Guaranty Indebtedness

In July 1985 the veteran purchased a house in Duval County, 
Florida, using a VA guaranteed mortgage loan.  The amount of 
the loan was $68,200.  In September 1991 the veteran sold the 
subject property to Robert and Cynthia Lawrence and entered 
into a wrap-around mortgage agreement with them.  The wrap-
around mortgage agreement provided that the Lawrences owed 
the veteran $75,300 with the veteran holding a mortgage 
interest in the subject property based upon the wrap-around 
mortgage and the veteran continuing to be responsible to pay 
the mortgage he entered into in July 1985.  

The first uncured default occurred on March 1, 1994.  
Thereafter, communication was conducted between the lender, 
VA, and the veteran through August 1994.  This communication 
addressed, inter alia, the veteran's desire to execute a deed 
in lieu of foreclosure.  Memorandums regarding telephonic 
communications reflect that the veteran indicated, in May 
1994, that the individuals to whom he had sold the property 
were not paying him, causing him to become delinquent in the 
mortgage.  June 1994 memoranda reflect the veteran's inquiry 
regarding a deed in lieu of foreclosure.  A June 1994 letter 
from the veteran, received in July 1994, reflects the 
veteran's desire to avoid foreclosure by using the option of 
deed in lieu of foreclosure.  It indicates that he was 
currently unable to cure the default.  It further reflects 
that there were no liens on his property and it was his 
desire for VA to accept a deed and release him from 
liability.  In a July 1994 letter the veteran indicates that 
the second mortgage on the subject property had been 
satisfied.  

An August 1994 letter from VA to the mortgage company 
indicates that a deed in lieu of foreclosure would be 
acceptable if the title being conveyed is found to be free 
and clear of all liens and marketable title can be insured 
without exception.  An August 1994 letter from the mortgage 
company to the veteran indicates that acceptance of a deed in 
lieu of foreclosure had been approved.  A separate document, 
dated in August 1994, reflects that based on late information 
received from the mortgage company's attorney there was a 
substantial second mortgage and junior lien causing VA to be 
unable to get a clear title.  The record indicates that the 
second mortgage was the wrap-around mortgage relating to the 
veteran's sale of the property in September 1991 and the 
junior liens related to judgments obtained in Duval County, 
Florida.  An August 1994 letter from VA to the mortgage 
company reflects that it had been administratively determined 
that it was not in the best interest of VA to accept a 
voluntary convenience and foreclosure proceedings to 
terminate the loan should be promptly instituted.  The 
foreclosure was subsequently accomplished on January 30, 
1996.  

In an analysis of account, subsequently accomplished in July 
1996, the calculations of which are hereby adopted by the 
Board, it was determined that the net claim payable by VA to 
the mortgage company was $21,140.86.  In February and April 
1997 an analysis after the sale was accomplished as is 
reflected on VA Forms 4-5308 and 26-1833.  The analysis 
indicated is hereby adopted by the Board, and reflects that 
an adjustment due the veteran resulted in a reduction of the 
original amount to $12,429.86 total loan guaranty 
indebtedness owed by the veteran to VA.  

The veteran has appeared at personal hearings and offered 
testimony.  No disagreement has been offered with respect to 
the $12,429.86 amount as being the correct amount of 
indebtedness.  Rather, it is asserted that VA should have 
accepted a deed in lieu of foreclosure and released the 
veteran from all indebtedness under the provisions of 
38 C.F.R. § 36.4323(e) (1999).  In this regard, a May 1997 
letter was received from an attorney writing on behalf of the 
veteran.  This letter addresses the junior liens that were 
found to be of record in August 1994.  It points out that the 
addresses of the individuals named on those liens were 
different from that of the veteran and further indicates that 
the veteran was residing in California at the time the liens 
were created.  

In pertinent part 38 C.F.R. § 36.4323(e) provides that any 
amounts paid by the Secretary on account of the liabilities 
of any veteran guaranteed or insured under the provisions of 
38 U.S.C. Chapter 37 shall constitute a debt owing to the 
United States by such veteran.  Prior to a liquidation sale, 
an official authorized to act for the Secretary may approve a 
complete release of the Secretary's right to collect a debt 
owing to the United States under this paragraph provided such 
official determines that the loan default was caused by 
circumstances beyond the control of the obligor; there are no 
indications of fraud, misrepresentation or bad faith on the 
part of the obligor in obtaining the loan or in connection 
with the loan default; the obligor cooperated with VA in 
exploring all realistic alternatives to termination of the 
loan through foreclosure; and either review of the obligor's 
current financial situation and prospective earning potential 
and obligations indicates there are no realistic prospects 
that the obligor could repay all or part of the anticipated 
debt within six years of the liquidation sale while providing 
the necessities of life for himself and his family or in 
consideration for a release of the Secretary's collection 
rights the obligor completes, or VA is unable to authorize, 
an action which reduces the Government's claim liability 
sufficiently to offset the amount of the anticipated 
indebtedness which would otherwise be established pursuant to 
this paragraph and likely be collected by VA after 
foreclosure in view of the obligor's financial situation; 
such actions would include termination of the loan by means 
of a deed in lieu of foreclosure, private sale of the 
property for less than the indebtedness with a reduced claim 
paid by VA for the balance due the loan holder or enabling VA 
to authorize the holder to elect a more expeditious 
foreclosure procedure when such an election would result in 
the legal release of the obligor's liability.  

As noted previously the VA had indicated approval for the 
veteran executing a deed in lieu of foreclosure based upon 
the belief that the second mortgage, the veteran's 
wrap-around mortgage, was satisfied and that there were no 
liens on the property so that clear title could immediately 
be obtained.  The veteran had indicated, in his July 1994 
letter, that the second mortgage on the property had been 
satisfied.  However, in August 1994, upon learning that the 
second mortgage continued to encumber the property as well as 
two other junior liens, the VA withdrew the offer to release 
the veteran in exchange for a deed in lieu of foreclosure 
because clear title to the property could not be immediately 
obtained by VA.  

The right of VA to recover loan guaranty debts is predicated 
on two legal theories:  Indemnity and subrogation.  VA may 
seek reimbursement under either or both theories.  38 C.F.R. 
§ 36.4323 (1999); Stone v. Derwinski, 2 Vet. App. 56 (1992).  
VA, as guarantor of a loan, has a right of indemnity, 
independent of any right of the lender, to seek reimbursement 
for amounts paid on account of the liabilities of the 
veteran.  38 U.S.C.A. § 3732 (West 1991 & Supp. 1999); 
38 C.F.R. § 36.4323(e).  For any VA-guaranteed home loan 
closed before January 1, 1990, as in this case, when the VA 
pays the mortgage holder of a defaulted loan a claim on the 
guaranty, "the Secretary shall be subrogated to the rights of 
the holder of the obligation to the extent of the amount paid 
on the guaranty."  38 U.S.C.A. § 3732(a)(1) (West 1991); 
38 C.F.R. § 36.4323(a).  

Although 38 C.F.R. § 36.4323(e)(1) provides for a process by 
which a deed in lieu of foreclosure may be exchanged for a 
complete release of the Secretary's right to collect a debt, 
it does not mandate that such be accomplished.  The facts of 
this case reflect that the VA was willing to undertake this 
procedure if a clear title could be conveyed to VA.  While it 
is asserted that the junior liens were improperly filed 
against the subject property, the record reflects that they 
did in fact exist and encumbered the properties so that VA 
would not have received a clear title.  Further, although the 
veteran indicated that the second mortgage had been 
satisfied, a title search in August 1994 reflects that it 
continued to exist and encumber the property.  While it is 
argued that the junior liens were improperly placed, they 
never the less encumbered the property and the second 
mortgage, the wrap around mortgage, was properly placed and 
continued to exist, encumbering the property.  Therefore, 
VA's offer to accept a deed in lieu of foreclosure in 
exchange for a release of the right to collect the debt 
contingent upon VA's receipt of a clear title could not be 
accomplished since it was impossible for a clear title to be 
promptly conveyed due to a mortgage and liens that existed on 
the subject property.  Because clear title was unable to be 
immediately conveyed to VA a deed in lieu of foreclosure was 
not warranted.  On the basis of the above analysis a 
preponderance of the evidence supports a finding that the 
loan guaranty indebtedness of $12,429.86 was properly 
created.  


ORDER

An increased rating of 100 percent for mood disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

The loan guaranty indebtedness in the amount of $12,429.86 is 
valid and enforceable against the veteran.  To this extent 
the appeal is denied.


REMAND

An October 1998 decision denied the veteran's request for 
waiver of the loan guaranty indebtedness in the calculated 
amount of $12,429.86.  The veteran was notified of that 
decision by official letter dated in October 1998.  During a 
personal hearing held at the RO in June 1999 disagreement 
with the denial of waiver of recovery of the loan guaranty 
indebtedness was indicated.  The requirement that a notice of 
disagreement be in writing is met by testimony at a personal 
hearing that is later transcribed.  See Tomlin v. Brown, 
5 Vet. App. 355 (1993).  Since the personal hearing was held 
at the RO, the Board concludes that the notice of 
disagreement was filed with the VA office from which the 
veteran received the notice of determination.  38 C.F.R. 
§ 20.300 (1999).  A statement of the case on the issue of 
entitlement to waiver of recovery of loan guaranty 
indebtedness in the calculated amount of $12,429.86 has not 
been issued.  Where there is a notice of disagreement, a 
remand, not referral, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

The RO should issue a statement of the 
case addressing the issue of entitlement 
to waiver of recovery of loan guaranty 
indebtedness in the calculated amount of 
$12,429.86.  All appropriate appellate 
procedures should then be followed.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 


